Citation Nr: 9918292
Decision Date: 06/03/99	Archive Date: 08/06/99

DOCKET NO. 93-12 398               DATE JUN 03, 1999

On appeal from the Department of Veterans Affairs Regional Office
in San Juan, Puerto Rico

THE ISSUE 
Entitlement to service connection for a psychiatric disorder. 

WITNESS AT HEARING ON APPEAL 

Appellant 

ATTORNEY FOR THE BOARD 

Theresa M. Catino, Counsel 

INTRODUCTION

The veteran served on active military duty from December 1, 1961 to
February 15, 1962.

This appeal arises from a July 1992 rating action of the San Juan,
Puerto Rico, regional office (RO) which denied service connection
for a neuropsychiatric condition. In March 1995, the Board of
Veterans' Appeals (Board) remanded the case for further evidentiary
development.

In a notice of disagreement received at the RO in December 1992,
the veteran expressed his desire "to be evaluated for pension
benefits." On review of the claims folder, it appears that the RO
has not considered this claim. This issue is not inextricably
intertwined with the current appeal. Hence, it is referred to the
RO for appropriate action.

FINDING OF FACT

There is no competent evidence that associates the veteran's
current anxiety disorder to his active military service.

CONCLUSION OF LAW

The claim of entitlement to service connection for a psychiatric
disorder is not well grounded. 38 U.S.C.A. 1131, 5107 (West 1991);
38 C.F.R. 3.303 (1998).

REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question that must be resolved with regard to a claim
is whether the veteran has presented evidence that the claim is
well grounded. See 38 U.S.C.A.

- 2 - 

 5107(a) (West 1991 & Supp. 1998); Murphy v. Derwinski, I Vet.App.
78, 81 (1 990). A well-grounded claim is a plausible claim, one
that appears to be meritorious. See Murphy, 1 Vet.App. at 8 1. An
allegation that a disorder is service connected is not sufficient;
the veteran must submit evidence in support of the claim that would
"justify a belief by a fair and impartial individual that the claim
is plausible." See 38 U.S.C.A. 5107(a); Tirpak v. Derwinski, 2
Vet.App. 609, 611 (I 992). The quality and quantity of the evidence
required to meet this statutory burden will depend upon the issue
presented by the claim. Grottveit v. Brown, 5 Vet.App. 91, 92-93
(1993).

Generally, in order for a claim of service connection to be well
grounded, there must be proof of present disability. Brammer v.
Derwinski, 3 Vet.App. 223 (1992); see also Rabideau v. Derwinski,
2 Vet.App. 141, 143 (1992) (requiring, for a well-grounded claim,
competent evidence that a veteran currently has the claimed
disability). In addition, there must also be evidence of incurrence
or aggravation of a disease or injury in service. See Caluza v.
Brown, 7 Vet.App. 498 (1995). The veteran must also submit medical
evidence of a nexus between the in-service disease or injury and
current disability. Id.

Where the issue is factual in nature, e.g., whether an incident or
injury occurred in service, competent lay evidence, including a
veteran's statements, may constitute sufficient evidence to
establish a well-grounded claim; however, if the determinative
issue is one of medical etiology or a medical diagnosis, competent
medical evidence must be submitted to make the claim well grounded.
See Grottveit v. Brown, 5 Vet.App. 91, 93 (1993). In other words,
a lay person is not competent to make a medical diagnosis or to
relate a medical disorder to a specific cause. Espiritu v.
Derwinski, 2 Vet.App. 492, 494 (1992). However, where the issue
does not require medical expertise, lay testimony may be
sufficient. See Layno v. Brown, 6 Vet.App. 465, 469 (1994).

In the present case, at a neurology examination in February 1984,
it was noted that the veteran's past history included a nervous
disease since the age of 18. A January 1986 medical record included
a psychiatrist's opinion that the veteran's "alleged

- 3 - 

emotional symptoms ... existed since age 18." No rationale or
further medical opinion was provided on either medical report. The
veteran was approximately 24 years of age at the time of his
enlistment into active military duty in December 1961. However, on
pre-enlistment examination in August 1961, the veteran reported
that he had never had frequent insomnia, frequent nightmares,
excessive preoccupation, loss of memory or amnesia, or nervous
disturbances. The psychiatric evaluation was considered normal. At
a personal hearing before a hearing officer at the RO in April
1993, the veteran testified that before he entered military service
he had no nervous problems. Hearing transcript (T.) at 3.
Consequently, the Board must conclude that the veteran did not have
a psychiatric disability on enlistment into active military service
in December 1961.

Furthermore, the service medical records are negative for
complaints of, treatment for, or findings of a psychiatric
disorder. (In this regard, the Board notes that the veteran
testified at the April 1993 personal hearing that he was discharged
shortly after enlistment and before he had finished his basic
training because he did not have as high a level of education as
some of his fellow servicemen who were serving during peacetime. T.
at 2-3.) On August 1998 VA mental disorders examination, the
veteran reported that he was separated from active service after
basic training due to his lack of specialized education and to a
peacetime reduction in force. In fact, on separation examination in
February 1962, the veteran again denied ever having experienced
frequent insomnia, frequent nightmares, excessive preoccupation,
loss of memory or amnesia, or nervous disturbances. This
psychiatric evaluation was also considered normal.

Although the veteran testified at the April 1993 personal hearing
that he "felt sick" and nervous during service, he also
specifically stated that he did not seek treatment for his nerves
during his active military duty (but only after his discharge). T.
at 2-3. He could not remember the exact date of the time that he
had initially sought psychiatric treatment following his separation
from service, but testified that he had received treatment
"immediately after ... [he] was discharged." T. at 3. He then
specified the year 1962 (the year of his military discharge) as
when his first treatment for nerves occurred. T. at 4. He testified
that he had attempted to obtain

4 - 

copies of the records of this early post-service psychiatric
treatment but that they were not available. T. at 4.

According to the post-service medical records which have been
obtained and associated with the claims folder, the veteran
strained his low back when he lifted a heavy object at his place of
employment in September 1982. Medical records dated at that time,
which reflect treatment for lumbosacral myositis, also note the
veteran's complaints of nervousness. In August 1983, he reported
that he had recently seen a psychiatrist due to problems with his
nerves.

Subsequent medical records dated from February 1984 to October 1988
report treatment, including medication, for a depressive disorder.
The veteran's symptoms included anxiety, tension, and depression.
On February 1984 neurological evaluation, the veteran stated that
he became more nervous when his back condition did not improve and
he was not able to work. The diagnosis was severe emotional
depression secondary to chronic dorsal and lumbar myositis. The
examiner expressed the opinion that "[t]he rejection and the
stubborn aggression against ... [the veteran from the State
Insurance Fund] precipitated the development of emotional
situations." On psychiatric evaluation conducted between October
and November 1984, the veteran reported that following his
September 1982 low back injury, he had to quit his job and that his
emotional condition was gradually affected. It was noted that the
veteran's thought content was depressive in nature and centralized
around his symptomatology and data concerning his history.

Upon examining the veteran in August 1985, a psychiatrist expressed
the opinion that the veteran's depressive disorder preexisted his
post-traumatic lumbar syndrome. In August 1986, this psychiatrist
stated that the veteran's "alleged emotional symptoms" were not
related to the September 1982 accident because "there ... [was]
evidence that. . [this symptomatology] existed since age 18." In
October 1988, an examining physician expressed the opinion that the
veteran's back symptoms were "intimately related" to his
psychiatric illness and could not be separated.

5 -

Additional medical records dated from January 1990 to August 1998
reflect continued psychiatric treatment for anxiety which required
medication. Symptoms included anxiety, insomnia, fear, and frequent
nightmares.

On VA mental disorders examination in December 1995, the veteran
reported that he had been treated by a private psychiatrist through
the State Insurance Fund until 1986 but since then has not received
regular psychiatric treatment. A board of two psychiatrists
interviewed the veteran and reviewed his claims folder. They
indicated they did not find any evidence that the veteran had
received psychiatric treatment immediately after his military
service. The examiners stated that the first evidence of
psychiatric intervention was dated in "1994," after he incurred a
work-related-accident and was seen by different physicians through
the State Insurance Fund. Additionally, the examiners noted that
the veteran has a strong family history of psychiatric disorders,
including a sister who had schizophrenia as well as other brothers
and sisters (out of nine siblings) who had psychiatric disorders.
Mental status evaluation revealed symptoms of tension,
apprehension, anxiety, nervousness, and depression. Both examiners
diagnosed mild anxiety disorder, not otherwise specified, as well
as a dependent personality.

On VA mental disorders examination in August 1998, the veteran
complained of anxiety, insomnia, and irritability. Mental status
evaluation revealed symptoms such as an anxious and slightly
depressed mood as well as a constricted affect. The examiner
diagnosis was anxiety disorder, not otherwise specified as well as
a dependent personality disorder. The examiner explained that the
veteran's neuropsychiatric condition, as diagnosed, had been
present and diagnosed since October 1984 "in reaction to a working
injury" and that his "limited income and medical condition have
been responsible for the continuous manifestations of the above
described symptomatology."

The Board acknowledges the veteran's repeated contentions that he
incurred a psychiatric disorder during his active military duty
even though he did not actually seek psychiatric treatment during
service. Postservice medical reports in the claims folder indicate
that the veteran began receiving treatment for a variously defined

- 6 -

psychiatric disorder (most recently described as an anxiety
disorder, not otherwise specified) in 1983, following a low back
injury sustained in a September 1982 work-related accident. In
February 1984, an examining physician diagnosed severe emotional
depression secondary to chronic dorsal and lumbar myositis.
Although a physician who examined the veteran in August 1985
expressed the opinion that the veteran's psychiatric disorder
preexisted his posttraumatic lumbar syndrome, the overwhelming
preponderance of the competent medical evidence in the claims
folder associates the anxiety disorder with a postservice work-
related low back injury in September 1982.

In any event, there is no competent evidence attributing the
veteran's anxiety disorder to his active military service or to any
event during service. Competent medical evidence of a nexus between
current disability and a veteran's active military service is
required for a finding of a well-grounded claim. See Jones v.
Brown, 7 Vet.App. 134 (1994). Here, no one with sufficient
expertise has provided an opinion that the veteran's anxiety
disorder is related to his military service, either by having its
onset during service or as the product of continued symptoms since
service. (In fact, competent medical evidence which has been
obtained and associated with the claims folder does not reflect the
presence of a psychiatric disability until 1984, more than 20 years
after the veteran's discharge from service.) Consequently, the
veteran's claim of service connection for a psychiatric disorder
must be found to be not well grounded. Caluza, supra.

ORDER

Service connection for a psychiatric disorder is denied.

George R. Senyk 
Member, Board of Veterans' Appeals

- 7 -

